Citation Nr: 0420274	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in May 2001.  The development has been completed 
and the veteran's claim is ready for review.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by no more than severe symptoms of 
nightmares, anxiety, depression, irritability, occasional 
suicidal ideation, and neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
post-traumatic stress disorder, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in April 2002 advised the veteran 
of the information and evidence needed to substantiate his 
increased rating claim, which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained.  The 
veteran was also provided VA psychiatric examinations in 
April 1998, December 1999, and May 2003.  Furthermore, the 
veteran has testified both before a hearing officer and 
before the undersigned Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal, and has done so.  
Furthermore, the veteran has stated that all his treatment is 
through the VA.  There is no indication that there exists any 
additional evidence which has a bearing on his increased 
rating claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim for a rating in excess of 30 percent for PTSD has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
light of the above, there is no prejudice to the appellant in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

History

By rating action in February 1993, the veteran was granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  The veteran submitted a claim for an 
increased rating in March 1998.  

VA outpatient treatment records dated from February 1997 to 
April 1998 reveal complaints of nightmares, mood swings, and 
depression.  The diagnoses included borderline personality 
disorder and post-traumatic stress disorder.

The veteran was afforded a VA examination in April 1998.  The 
veteran stated that he was a very moody person.  He reported 
that he enjoyed shooting guns.  The veteran denied having any 
suicidal ideation.  When asked about homicidal ideation, the 
veteran reported that a man had threatened to break all the 
windows out of his truck.  He stated that if the man did 
that, he would probably kill the man.  The veteran reported 
disturbed sleep, and reported that his concentration span was 
very short.  The veteran reported a good appetite.  He said 
that he did not see anything in his future.  The veteran 
asserted that he was not close to anyone and that he had 
hyperstartle and hypervigilance.  He denied auditory or 
visual hallucinations, as well as symptoms consistent with 
mania.  

Objectively, the veteran was slightly disheveled.  He was 
able to recall three of three immediately, and one of three 
after five minutes.  However, he was able to recall the 
remaining items when given hints.  The veteran was able to do 
simple and two step calculations with minimal difficulty.  
His abstract thinking was intact.  The diagnoses were post-
traumatic stress disorder and history of alcohol dependence.  
The veteran's global assessment of functioning (GAF) was 60.  
The examiner stated that the veteran's post-traumatic stress 
disorder had at least a mild impact on his social and 
occupational functioning.

The veteran appeared before a hearing officer at the RO in 
September 1999.  The veteran testified to having marriage 
difficulties and occasional suicidal ideation, which he 
attributed to his post-traumatic stress disorder.

A VA psychologist interviewed and tested the veteran in 
December 1999.  It was noted that the veteran was somewhat 
disheveled, and that he wore a very dirty T-shirt.  The 
veteran stated that he experienced nightmares on the average 
of three times per week.  The veteran reported difficulty 
staying asleep.  He also reported feeling periodically 
depressed, and that watching TV shows could trigger intrusive 
memories.  The veteran stated that he had difficulty with 
short term memory.  Based on the interview and testing, the 
VA psychologist assigned the veteran a GAF of 45, and noted 
that 45 was the highest the veteran had functioned in the 
past 12 months.

VA psychiatric examination report of December 1999 reveals 
that the veteran reported nightmares of Vietnam disturbing 
his sleep three or four nights a week.  He described his 
energy level as very low.  The veteran reported irritability, 
hyperstartle response, and hearing voices calling him a 
murderer and a baby killer.  The veteran later stated that he 
heard these voices during his nightmares.  When asked if he 
had any thoughts about hurting himself or anyone else he 
stated that he had such thoughts from time to time, and that 
they had been present on a chronic basis.  The veteran 
complained of difficulty with concentration, difficulty with 
sleep, not being very hopeful of the future, having very 
limited relationships, and feeling close only to his wife.

Objectively, the veteran was rather disheveled.  He was able 
to recall three of three immediately, and one of three after 
five minutes.  He was able to do simple and two step 
calculations without any notable difficulty.  Judgment and 
insight appeared to be intact.  His speech was not pressured.  
The veteran's thoughts were goal-directed.  The veteran was 
not spontaneously interactive, but he did answer questions 
appropriately and pleasantly.  His affect was mildly bright 
and he did not display any change while describing his sad 
experiences in the military.  His motor movements were 
relaxed.  The diagnoses were post-traumatic stress disorder 
and alcohol dependence, in remission.  The veteran's GAF was 
from 50 to 55.  The examiner stated that the veteran 
described moderate symptomatology, noting that at the present 
the veteran denied suicidal ideation and that the veteran was 
free of psychotic features.  

VA outpatient treatment records dated from September 1998 to 
June 2003 reveal occasional complaints of nightmares, 
flashbacks, hearing voices, and anxiety.  In July 2001, the 
veteran reported thoughts of suicide and he was noted to have 
a GAF of 49.  In August 2002 the veteran was noted to have a 
GAF of 56.  Other outpatient records indicate that the 
veteran had a GAF of 62.  In November and December 2002, it 
was noted that the veteran's post-traumatic stress disorder 
was severe.  Some of these records indicate that the veteran 
reported hearing voices.  On some occasions the veteran 
reported auditory hallucinations suicidal ideation.  

The veteran appeared before the undersigned Veterans Law 
Judge in March 2001.  The veteran reported that he had 
flashbacks two or three times a week.  The veteran stated 
that he was anxious, irritable, and depressed.  The veteran 
testified that he had nightmares causing him to wake up in a 
cold sweat.  He stated that in his restlessness, before he 
woke up, he would hurt his wife.  The veteran reported that 
he last worked in 1988.

On VA examination in December 2003, the veteran reported that 
he could no longer work due to having injured his back in an 
industrial accident.  The examiner noted that in June 2003 
the veteran had endorsed symptoms such as nervousness, 
increased startle response, agitation, insomnia, anger, 
memory problems, and nightmares.  The examiner stated that 
there did not appear to have been much change in the 
veteran's situation since the last examination.  On mental 
status examination the veteran was dressed in soiled, 
wrinkled trousers and his shirt appeared frayed, with several 
small holes in the front.  He had a soiled POW/MIA cap on his 
head.  Insight and judgment were noted to be in the average 
to low average range.  The veteran's mood was neutral to 
euthymic, as well as congruent and stable.  The veteran was 
friendly and easy to interview.  His voice was audible and 
modulated.  Speech was not pressured.  The veteran's eye 
contact was appropriate and there were no unusual motor 
movements, postures, or grimaces.  His thought processes 
seemed linear and goal-directed and there was no suggestion 
of a frank psychosis.  Attention and control appeared 
adequate.  Attention and concentration may have been a bit 
variable, but generally were within normal limits.  The 
veteran's short term memory appeared adequate.

The veteran stated that he experienced sleep disturbances on 
a fairly regular basis wherein he would wake up every two to 
three hours during the night.  The veteran noted that upon 
awakening he would check the perimeter, make coffee, smoke a 
cigarette and then go back to bed, only to repeat the same 
cycle throughout the night.  The veteran asserted that he 
"freaked out" when surrounded by tall buildings or crowds 
of people.  He stated that he hated people.  Regarding 
suicidal ideation, the veteran admitted to recent thoughts 
about playing Russian roulette, adding that he had done that 
in the past.  The veteran ascribed to nightmares, recurring 
memories and thoughts of Vietnam, flashbacks, anhedonia, 
avoidance, feeling distant from others, increased 
irritability, and hypervigilance.  The examiner noted that 
testing revealed that the veteran's immediate attention and 
concentration appeared generally within normal limits.  The 
veteran's short-term memory seemed somewhat inefficient, but 
essentially within normal limits when compared to same-age 
peers.  The veteran's recall of two orally presented stories 
was ranked as being in the 18th percentile for immediate 
recall, and at the 29th percentile for delayed recall.  A 
sentence completion test indicated that the veteran's 
responses were suggestive of anxiety and depression.

The VA examiner noted that the veteran's background of 
childhood abuse likely sensitized him, making him more 
vulnerable to future stresses.  He further noted that the 
veteran's continued extreme intake of stimulants (caffeine 
and nicotine) could cause and/or exacerbate anxiety symptoms 
and sleep disturbances.  The examiner was of the opinion that 
it would be impossible to accurately assess the true levels 
of the veteran's post-traumatic stress disorder symptoms 
while he was taking abnormally high levels of agents that are 
known to cause an increase in those same symptoms.  The 
diagnoses included post-traumatic stress disorder and major 
depression.  The veteran's GAF was noted to be 55.  The 
examiner noted that the 55 was based primarily upon the 
veteran's limited social functioning.  The examiner further 
stated that it was difficult to ascertain the nature of the 
veteran's symptoms due solely to post-traumatic stress 
disorder, given that he was exacerbating his symptoms by 
ingesting abnormally large amounts of stimulants known to 
increase the very symptoms of which he complained.

 Analysis

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's post-traumatic 
stress disorder symptomatology, as described by the medical 
evidence, more nearly meets the requirements of a 70 percent.  
The Board notes that the evidence is somewhat conflicting, 
indicating that the veteran's post-traumatic stress disorder 
symptoms are anywhere from moderate to severe.  Medical 
examiners have also indicated that it is difficult to 
determine how much of the veteran's symptoms are due to post-
traumatic stress disorder, and how much symptomatology is due 
to other factors, such as coffee and nicotine consumption.  
Since the psychiatric symptoms can not be separated by the 
medical examiners, the Board must presume that all such 
symptomatology is related to the veteran's service-connected 
post-traumatic stress disorder.  

The Board notes that the December VA psychologist estimated 
the veteran's GAF due to his service-connected post-traumatic 
stress disorder symptoms to be 45.  In July 2001 a VA 
outpatient record indicates that the veteran had a GAF of 49.  
GAF's in this range contemplate serious symptoms with serious 
impairment in social, occupational, or school functioning.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV). 

The veteran has indicated that he experiences nightmares, 
insomnia, depression, irritability, and flashbacks.  He has 
also reported suicidal ideation and auditory hallucinations 
on a number of occasions.  Several VA outpatient records have 
noted that the veteran has severe post-traumatic stress 
disorder.  Furthermore, many of the medical records indicate 
that the veteran was dirty and disheveled, wearing clothes 
that were soiled and/or frayed.

The medical evidence shows that the disability resulting from 
the veteran's post-traumatic stress disorder symptoms meet 
some of the criteria for an increased rating of 70 percent.  
In particular, the veteran's symptoms include intermittent 
suicidal ideation and neglect of personal appearance and 
hygiene.  Considering this and the comments of VA medical 
personnel that the veteran has severe post-traumatic stress 
disorder, the Board finds that a 70 percent rating for post-
traumatic stress disorder is warranted.  

The veteran has not been shown to have total occupational and 
social impairment, due to his post-traumatic stress disorder.  
It has not been shown that he exhibits gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  The veteran has also not 
been shown to exhibit disorientation to time or place, or 
significant memory loss due to his PTSD.  Consequently, the 
veteran does not meet the criteria for a 100 percent rating 
for PTSD.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the veteran's PTSD has required 
frequent hospitalization, or that PTSD alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  The evidence of record 
reveals that the veteran withdrew from employment due to a 
back disability and not due to his PTSD.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

ORDER

Entitlement to an increased rating of 70 percent for post-
traumatic stress disorder is granted, subject to the law and 
regulation governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



